Hart, J. (after stating the facts). The decision of the chancellor was correct. We need not decide whether or not Hunter & Sawyer had the authority to sell the bonds. Assuming that they had such authority, the facts in the record bring the case squarely within the rule announced in Rural Special School Dist. No. 30 v. Pine Bluff, 142 Ark. 279, where it was held that bonds issued by the directors of a rural special school district without authority of a majority of the electors, are void, even in the hands of a bona fide holder for-value. The statute provides that all school districts created under the act shall have the power to borrow money when a majority of the legal electors authorize it by vote at any annual school meeting. Crawford & Moses’ Digest, sec. 8837. The record shows that the rural special school district in question was organized on the 3rd -day of June, 1916.. This was after the annual school meeting which, under the statute, is held on the third Saturday in May. Crawford & Moses’ Digest, sec. 8950. The bonds were sold on the 15th day of October, 1916. This was before another • annual school meeting could have been held. Therefore, the record affirmatively shows that the school district was organized and the bonds sold during the year 1916, after the time provided by statute for holding the annual school meeting and before another annual election could have been held. This shows conclusively that no vote of the electors of the district was had to authorize the issuance of the bonds, and it follows that the bonds and deed of trust are void because they were issued by the board of directors of said school district without authority. 'But it is insisted that there is nothing in the record to show that the defendant is a rural special school district and that the burden is upon it to establish that fact. We need not decide where the burden of proof lies, for we are of the opinion that there is an affirmative showing that the defendant is a rural special school district, and that there is no evidence to the contrary in the record. As stated above, the district was organized in 1916. At that time rural special school districts were established under procedings had before the county judge. Rural Special School Dist. No. 6 v. Blaylock, 122 Ark. 418. It may not be out of place to state in this connection that the General Assembly of 1919 amended the statute so that the proceedings are now had before the county boards of education. Mitchell v. Directors of School Dist. No. 15, 153 Ark. 50. In cases of cities and towns, the petition for the establishment of the district would have to be filed before and presented to the mayor of such city or town. Crawford & Moses’ Digest, sec. 8827. Here the petition was presented to the county judge, as required by the statute regulating- the creation of rural special school districts, and the district was designated as Rural Special School District No. 9, as required by the statute. Crawford & Moses’ Digest, secs. 8831-8834. These facts make an affirmative showing from the record that the defendant is a rural special school district. It follows that the decree of the chancellor must he affirmed.